Title: To Thomas Jefferson from James Smith, 8 January 1808
From: Smith, James
To: Jefferson, Thomas


                  
                                          
                            
                            Charleston Jany. 8th. 1808
                        
                  The Subscribers unhappy patients in the Marine Hospital beg to reppresent to your Excellency that that we are not Satisfied with Dr. Waterhouse as he does not attend to us as Dr. C Jarvis or Dr Eustice did and when he does attend it appears to us he does not understand what to do for us as they did. particularly we that have wounds. it seemes as if he did not understand any thing about us and was it not for Dr. Bates we should Suffer we hope and pray for relief and as in duty bound will ever pray
                  
                  
                     James Smith
                     
                     [and 52 other signatures]
                  
                  
                     This is to Certify that the above petition was written and Sighned by the patients in the Marine Hospital and sent to the Steward with a request that it might be Sent to the President of the United States and that the Complaints are founded on facts
                  
                  
                     Benj. Beal Steward
                  
               